 Case: 4:19-cv-00188-SNLJ Doc. #: 51 Filed: 06/11/19 Page: 1 of 9 PageID #: 507



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

MICHAEL SEEFELDT, individually and on            )
behalf of all others similarly situated,         )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )      Case No. 4:19-cv-00188
                                                 )
ENTERTAINMENT CONSULTING                         )
INTERNATIONAL, LLC,                              )
                                                 )
OUTFIELD BREW HOUSE, LLC d/b/a                   )
BUDWEISER BREW HOUSE,                            )
                                                 )
              Defendants.                        )
                                                 )
     DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO COMPEL
       COMES NOW Defendant Outfield Brew House, LLC d/b/a Budweiser Brew House

(“Brew House”) by and through counsel, and for its Reply in Support of its Motion to

Compel complete discovery responses and document production from Plaintiff, states as

follows:

                                   INTRODUCTION
       Plaintiff seeks to certify two classes of persons who he claims received text

messages from Brew House in violation of the Telephone Consumer Protection Act

(“TCPA”). Plaintiff moved for class certification by utilizing documents produced in Beal

v. Outfield Brew House, LLC, No. 2:18-cv-04028-MDH (W.D. Mo.), rather than utilizing

the discovery mechanisms that were available to him in connection with the litigation he

filed. In response, Brew House issued discovery to Plaintiff regarding his allegations, and,

                                             1
    Case: 4:19-cv-00188-SNLJ Doc. #: 51 Filed: 06/11/19 Page: 2 of 9 PageID #: 508



importantly, to address his certification motion, and the Court deferred Brew House’s

obligation to respond to Plaintiff’s Motion for Class Certification until after he had

complied with Brew House’s discovery requests and had been deposed.1

         Following counsel’s “meet and confer,” Plaintiff produced only 11 pages of

documents. He has refused to produce any additional documents.2 Plaintiff’s woefully

inadequate production did not include any document reflecting his transaction history at

Brew House or phone records reflecting Plaintiff’s text message/call history, which relate

directly to the classes he seeks to represent or that might impact his ability to act as class

representative. Additionally, Brew House requested Plaintiff provide complete responses

to Interrogatories No. 14, 15, and 19.3

         Plaintiff’s failure to produce the requested information prohibits Brew House from

obtaining relevant and necessary information to properly respond to his Motion for Class

Certification. Plaintiff’s baseless accusations—that Brew House failed to make specific

requests for Plaintiff’s transaction history and phone records—serve no purpose other than

to mislead the Court and avoid producing documents that are vital to the issue of class

certification. Brew House specifically requested this information in its document requests

and again during the parties’ meet and confer.4




1
  See Exhibit B to Brew House’s Motion to Compel (Dkt. 49-2); Order (Dkt. 38).
2
  See Exhibit D to Brew House’s Motion to Compel (Dkt. 49-4).
3
  See Exhibit C to Brew House’s Motion to Compel (Dkt. 49-3).
4
  See, e.g., Exhibit B to Brew House’s Motion to Compel (Dkt. 49-2) at Request Nos. 11,
13, 25, 26; Exhibit C to Brew House’s Motion to Compel (Dkt. 49-3).
                                              2
    Case: 4:19-cv-00188-SNLJ Doc. #: 51 Filed: 06/11/19 Page: 3 of 9 PageID #: 509



           Brew House now requests that the Court order Plaintiff to provide pertinent

information necessary to determine Plaintiff’s ability to satisfy Federal Rule of Civil

Procedure 23’s requirements, overrule Plaintiff’s resistance to doing so, and set a revised

schedule for deposing Plaintiff and briefing Plaintiff’s Class Certification Motion.

                                         ARGUMENT

      I.      Plaintiff’s Phone Records and Transaction History are Essential to
              Determine Whether He Satisfies Requirements of Rule 23(a).

           Plaintiff’s phone records and transaction history at Brew House directly impact his

ability to serve as class representative. It is black-letter law that “‘a class representative

must be part of the class and “possess the same interest and suffer the same injury” as the

class members’” he or she seeks to represent. Shapiro v. Midwest Rubber Reclaiming Co.,

626 F.2d 63, 71 (8th Cir. 1980) (citation omitted); Wilson v. H&R Block Enters., 369 Fed.

App’x 772, 773 (8th Cir. 2010).

           a. Plaintiff’s Transactional History at Brew House

           It is beyond dispute that many individuals consented to receiving text messages

from Brew House, responded positively, and ultimately booked a happy hour(s) after

receiving a text message. Here, Plaintiff alleges he never provided consent to receive text

messages from Defendants and they sent him texts in violation of the TCPA. Accordingly,

to determine the veracity of Plaintiff’s claims, whether he consented to receiving text

messages, and whether an “established business relationship”5 (“EBR”) exists, Brew


5
 An EBR is defined to include “a prior or existing relationship formed by a voluntary
two-way communication between a person or entity and a residential subscriber with or
without an exchange of consideration, on the basis of the subscriber’s purchase or
                                                3
 Case: 4:19-cv-00188-SNLJ Doc. #: 51 Filed: 06/11/19 Page: 4 of 9 PageID #: 510



House must first determine when Plaintiff visited its establishment and whether and how

his actions differ from those of putative class members.

       The answers to these questions are essential in determining whether Plaintiff can

satisfy Rule 23’s requirements. The final prerequisite of Rule 23(a), that Plaintiff will

fairly and adequately represent the interests of the class, requires Plaintiff to demonstrate

(1) that the interests of the proposed class representatives are not antagonistic to those of

the unnamed class members, and (2) that the class representatives will vigorously prosecute

the interests of the class through qualified counsel. Linquist v. Bowen, 633 F.Supp. 846,

859 (W.D. Mo. 1986), aff’d, 813 F.2d 884 (8th Cir. 1987). The appropriate test for

determining whether the interest of the class representatives and other members of the class

are antagonistic is whether the representatives and the class members share common

objectives and legal or factual positions. Rentschler v. Carnahan, 160 F.R.D. 114, 116–17

(E.D. Mo. 1995).

       Here, Plaintiff’s credit card transaction history goes to the heart of the class

certification issue. It is impossible to determine whether Plaintiff can adequately represent

the class without exploring Plaintiff’s interactions with Brew House. Such records are



transaction with the entity within the eighteen (18) months immediately preceding the
date of the telephone call.” 47 C.F.R. § 64.1200(f)(5). Brew House disputes whether
Plaintiff can even maintain a private right of action under 47 C.F.R. 64.1200(d).
Worsham v. Travel Options, Inc., No. JKB-14-2749, 2016 WL 4592373, at *7 (D. Md.
Sept. 2, 2016). To the extent a claim does exist, however, it exists solely under Section
227(c)(5) and therefore Plaintiff must allege a “telephone solicitation” in order to sustain
such a claim. See 47 U.S.C. § 227(c)(5). A “telephone solicitation” excludes any
individual with whom the caller has an EBR or from whom it received prior express
invitation or permission. 47 U.S.C. § 227(a)(4).
                                              4
 Case: 4:19-cv-00188-SNLJ Doc. #: 51 Filed: 06/11/19 Page: 5 of 9 PageID #: 511



necessary to determine, for example, whether Plaintiff shares a common objective and legal

or factual positions with other putative class members, or whether his own experience with

Brew House is so idiosyncratic that he would not be able to satisfy Rule 23’s requirements.

Moreover, Brew House is not able to identify every transaction with a customer through

its own records. As such, these documents are directly relevant to the issue of whether

Plaintiff can satisfy Rule 23’s requirements.

       b. Plaintiff’s Phone Records

       Plaintiff’s phone records also relate directly to his ability to serve as a class

representative.   The commonality, typicality and adequacy requirements “‘serve as

guideposts for determining whether . . . the named plaintiff’s claim and the class claims are

so interrelated that the interests of the class members will be fairly and adequately protected

in their absence.’” Amchem Prods., Inc. v. Windsor, 521 U.S. 591 n. 20 (1997) (alteration

in original) (citation omitted).

       For example, Plaintiff’s proposed “DNC Class” seeks to represent persons who

received “more than one text message” during a twelve-month period. To date, however,

Plaintiff has produced only one screenshot of one text message. Thus, Plaintiff’s phone

records are necessary to determine if: (1) Plaintiff allegations that he received “multiple

text messages” are true and, if so, (2) if he is an adequate representative of the proposed

class. If Plaintiff only received one text within any 12-month period, Rule 23(a) is not

satisfied and thus, Plaintiff cannot be a member of that class. Plaintiff’s phone records are

also relevant to determine whether he is a “residential telephone subscriber” as required to


                                                5
 Case: 4:19-cv-00188-SNLJ Doc. #: 51 Filed: 06/11/19 Page: 6 of 9 PageID #: 512



maintain his claim under 47 C.F.R. § 64.1200(d), to the extent Plaintiff even has the right

to maintain a private right of action under this regulation, which Brew House disputes. The

phone records may also reflect his communications with Brew House and other venues

showing that he welcomed and fully participated in similar happy hours, or otherwise

provide information establishing why this action is not maintainable as a class action.

Therefore, these documents are directly relevant to the issue of class certification.

   II.      Brew House’s Interrogatories Seek Non-Privileged Information Relevant to
            Plaintiff’s Ability to Represent the Potential Class Under Rule 23.

         Interrogatories 14 and 19 do not request attorney-client privileged information.

Interrogatory 14 requests Plaintiff identify the date on which he first communicated with

his attorneys in this matter. Interrogatory 19, on the other hand, requests Plaintiff explain

the nature of his relationship with his attorneys.

         Plaintiff’s objection to Interrogatories 14 and 19 should be overruled. To determine

whether Plaintiff can adequately represent the class, Brew House may inquire about the

relationship between Plaintiff and his counsel. If Plaintiff is a close friend or colleague of

his counsel, it would raise the question as to whether Plaintiff would place the interests of

the class above that of class counsel. See London v. Wal-Mart Stores, Inc., 340 F.3d 1246,

1253-55 (11th Cir. 2003) (class certification denied, where, among other reasons, plaintiff

was a personal friend of class counsel, which presented a conflict of interest as to whether

the plaintiff would place counsel’s interest above the interests of the class).

         Secondly, Carlyle v. Lai, 783 S.W.2d 925 (Mo. Ct. App. 1989), a wrongful death

case cited by Plaintiff in Response at p. 6, is inapplicable. Brew House is not seeking to

                                              6
 Case: 4:19-cv-00188-SNLJ Doc. #: 51 Filed: 06/11/19 Page: 7 of 9 PageID #: 513



“discredit a litigant by cross-examining him about the time and circumstance” of consulting

with his attorneys; rather, Brew House simply exercised its right to determine the

relationship between Plaintiff and the putative class counsel as permitted in London.

Furthermore, Brew House’s right to inquire into the nature of the relationship and the date

on which it occurs is a “justifiable reason” for the request as contemplated under Carlyle.

Accordingly, Plaintiff should fully answer Interrogatories 14 and 19.

                                      CONCLUSION

       Accordingly, Brew House requests that this Court enter an order requiring: (1)

Plaintiff to provide documents responsive to Requests No. 11, 13, 25, and 26, including his

phone records and credit card transaction history, and complete responses to Interrogatories

Nos. 14 and 19 on or before June 21, 2019; (2) Plaintiff be deposed within 3 weeks from

the date he produces such documents and information; and (3) Defendants’ Suggestions in

Opposition to Plaintiff’s class certification motion be filed within 3 weeks of Plaintiff’s

deposition, provided that Defendant has deposed any relevant third-party witnesses

identified by Plaintiff in discovery or during his deposition.




Dated: June 11, 2019




                                              7
Case: 4:19-cv-00188-SNLJ Doc. #: 51 Filed: 06/11/19 Page: 8 of 9 PageID #: 514



                                   Respectfully submitted,

                                   /s/ Jacqueline M. Sexton
                                   Jacqueline M. Sexton         #53262
                                   Zach T. Bowles               #70531
                                   FOLAND, WICKENS, ROPER, HOFER &
                                   CRAWFORD, P.C.
                                   1200 Main Street, Suite 2200
                                   Kansas City, MO 64105
                                   (816) 472-7474
                                   (816) 472-6262 Facsimile
                                   Email: jsexton@fwpclaw.com
                                            zbowles@fwpclaw.com

                                          and

                                   Lauri A. Mazzuchetti (admitted pro hac vice)
                                   Whitney M. Smith (admitted pro hac vice)
                                   Glenn T. Graham (admitted pro hac vice)
                                   KELLEY DRYE & WARREN LLP
                                   One Jefferson Road
                                   Parsippany, New Jersey 07054
                                   (973) 503-5900
                                   Email: lmazzuchetti@kelleydrye.com
                                           wsmith@kelleydrye.com
                                           ggraham@kelleydrye.com

                                 ATTORNEYS FOR DEFENDANTS




                                      8
 Case: 4:19-cv-00188-SNLJ Doc. #: 51 Filed: 06/11/19 Page: 9 of 9 PageID #: 515



                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 11th day of June, 2019, a true and
correct copy of the above and foregoing document was filed with the Court’s CM-ECF
system which will provide notice to all counsel of record.

                                        /s/ Jacqueline M. Sexton
                                        ATTORNEYS FOR DEFENDANTS




                                          9
